DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 4/8/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd et al (US 2013/0098528) in view of Rohner (DE 3309996A1), both of record by Applicant.
Regarding independent claim 1, Dowd (‘528) teaches throughout he text a method for making an armored cable, comprising: an adhesive material, a stock strip (112); forming the strip stock with the adhesive material into an armor tubing; welding a seam of the armor tubing in a welding zone (110); and inserting at least one of a first optical fiber (102) or a first wire into a first end of a first guide tube (108), wherein: the first guide tube extends through the welding zone; the first guide tube protects the at least one of the first optical fiber or the first wire during the welding of the seam; the at least one of the first optical fiber or the first wire contacts the adhesive material after the at least one of the first optical fiber or the first wire exits a second end of the first guide tube (figures 6 and 7, and paragraph 0037); and the first guide tube is not part of the armored cable after the making of the armored cable.
Dowd (‘528) does not disclose applying the adhesive material to the strip stock prior to forming the armor tubing.
Further regarding claim 1, Rohner (‘996) teaches forming a stock strip in an armor tubing, welding a seam of the armor tubing in a welding zone, with an adhesive applied to the stock strip prior to forming the armor tube, for the purpose of effectively sealing the tubing.
Hence it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive applying step of Rohner in the armored cable of Dowd for the purpose of effectively sealing the tubing.

Regarding claim 2, Rohner (‘996) teaches applying the adhesive material comprises applying a strip of the adhesive material to the strip stock.
The reason for combining is the same as for claim 1 above.

	Regarding claim 3, Rohner (‘996) teaches applying the adhesive material comprises applying discrete quantities of the adhesive material to the strip stock.
The reason for combining is the same as for claim 1 above.

	Regarding claim 10, Dowd (‘528) teaches the first guide tube is disposed within an outer guide tube.
	Regarding claim 11, Dowd (‘528) teaches introducing a gas within the outer guide tube.
	Regarding claim 12, Dowd (‘528) teaches inserting at least one of a second optical fiber or a second wire into a first end of a second guide tube, wherein: the second guide tube extends through the welding zone; the second guide tube protects the at least one of the second optical fiber or the second wire during the welding; the at least one of the second optical fiber or the second wire contacts the adhesive material after the at least one of the second optical fiber or the second wire exits a second end of the second guide tube; and 3Application No.: 16/511,190Docket No: WEAT/1405US Reply to Restriction Req. of March 30, 2022 the second guide tube is not part of the armored cable after the making of the armored cable.
	
Regarding claim 13, Rohner (‘996) teaches the adhesive material adheres the at least one of the first optical fiber or the first wire to an interior surface of the armor tubing.
The reason for combining is the same as for claim 1 above.

Regarding claim 14, Rohner (‘996) teaches the adhesive material adheres a plurality of first portions of the at least one of the first optical fiber or the first wire to a plurality of locations on an interior surface of the armor tubing, and wherein a plurality of second portions of the at least one of the first optical fiber or the first wire are not adhered to the interior surface of the armor tubing.
The reason for combining is the same as for claim 1 above.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd et al (US 2013/0098528) in view of Rohner (DE 3309996A1),  as applied to claim 1 above, and further in view of Oestreich (US 5,418,877), of record by Applicant.
Regarding claims 4-6, Dowd in view of Rohner teaches all of the claimed limitations except for supports to generally prevent the guide tube from contacting the armor tubing.
Further regarding claims 4-6, Oestreich (‘877) teaches in figure 2 and the corresponding text, teaches the limitations of generally prevent the guide tube from contacting the armor tubing for the purpose of being able to guide the waveguide in a simple and pressurelessly way.
Hence it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the guide tube from contacting the armor tubing of Oestreich in the method of making an armored cable of Dowd in view of Rohner for the purpose of being able to guide the waveguide in a simple and pressurelessly way.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879